        Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

Stanley Works Israel LTD. f/k/a Zag Industries,
LTD.

                      Plaintiff,

       vs.                                                 Case No. 3:17-cv-01765-CSH

500 Group, Inc. and Paolo Tiramani,

                      Defendants.

               MEMORANDUM IN SUPPORT OF MOTION TO COMPEL
                   DEPOSITIONS OF PLAINTIFF EMPLOYEES

       Pursuant to Rules 26, 30, and 37 of the Federal Rules of Civil Procedure and Local Rule

37, the Defendants, 500 Group, Inc. (“500 Group”) and Paolo Tiramani (“Tiramani”) (together,

“Defendants”), hereby submit this memorandum of law in support of its motion to compel the

depositions of certain employees of Plaintiff Stanley Works Israel LTD. (“Plaintiff”) to take

place in Connecticut, the forum where Plaintiff initiated this action. In support of this motion,

Plaintiff submits the accompanying Affidavit of Benjamin C. Jensen as Exhibit A.

       Plaintiff filed this action in the District of Connecticut, the home district of its corporate

parent, claiming that Connecticut is where substantial aspects of the dispute arose and asserting

claims under Connecticut law. Plaintiff then disclosed through discovery various individuals

with knowledge as to the central allegation in this case – that Plaintiff purportedly “mistakenly

omitted to deduct $600,000” from its settlement payment. Defendants noticed served notices of

depositions of these individuals, but Plaintiff has refused to produce them for deposition in

Connecticut. Instead Plaintiff presented Defendants with the choice of either taking these

depositions in Israel (at Defendants’ expense) or by videoconference. Because both options

would severely prejudice Defendants and because Plaintiff has identified no hardship in
         Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 2 of 15




producing these witnesses in Connecticut, Plaintiff should be compelled to produce the

deponents in Connecticut.

                                RELEVANT BACKGROUND

       1.      Plaintiff commenced this action against the Defendants seeking to recover money

damages related to amounts originally paid by Plaintiff to 500 Group pursuant to a written

settlement agreement (the “Settlement Agreement”). Specifically, Plaintiff alleges in its

Amended complaint that the parties agreed that Plaintiff would withhold $600,000 from the total

settlement payment of $10,000,000 for payment to the Israeli tax authority. (See Am. Compl.,

Dkt. No. 24, ¶¶ 15, 21). Plaintiff further alleged that it “mistakenly omitted to deduct $600,000”

from the settlement payment and that 500 Group and Tiramani refused requests to return the

alleged overpayment. (See id., ¶¶ 25, 32).

       2.      In connection with this allegation that Plaintiff “mistakenly omitted” to reduce its

settlement payment to 500 Group, the Defendants’ Interrogatory No. 8 instructed Plaintiff to

identify persons with knowledge of the facts and circumstances surrounding the payment. (See

Exhibit B). In response, the Plaintiff identified various employees, including Efrat Fixler

(“Fixler”), Klara Tunkel (“Tunkel”) and Tali Waysbort (“Waysbort”). (See id.).

       3.      On October 12, 2018, Defendants served notices of deposition on Plaintiff

seeking the depositions of Fixler, Tunkel and Waysbort, among others, to take place in Hartford,

Connecticut in December 2018. (See Exhibits C, D and E).

       4.      On November 19, 2018, counsel for Plaintiff contacted the Defendants’ counsel,

stating that Fixler, Tunkel and Waysbort reside in Israel and proposed that these depositions be

conducted via videoconference. (See Exhibit F).




                                               -2-
         Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 3 of 15




        5.      Defendants responded by letter dated January 2, 2019, declining the proposal to

conduct the Israeli depositions through videoconference on the basis that the prejudice to

Defendants in attempting to take these depositions by videoconference outweighed any potential

hardship to Plaintiff. (See Exhibit G). These hardships included accounting for: (a) a 7-hour time

difference between Connecticut and Israel; (b) Israeli law governing the deposition pursuant to

Fed. R. Civ. P. 30(b)(4); and (c) attempting to conduct a remote deposition in a document-

intensive case without the ability to question witnesses face-to-face. (See id.). Accordingly,

Defendants restated their request that the Plaintiff make Fixler, Tunkel and Waysbort available

for deposition in Connecticut on a mutually convenient date.

        6.      On January 11, 2019, Plaintiff responded, arguing that general principles of law

governing the location of depositions did not apply since Plaintiff disputes that Fixler, Tunkel

and Waysbort are officers, directors or managing agents of Plaintiff and thus are not subject to

deposition by notice. (See Exhibit H). Accordingly, Plaintiff offered to make these individuals

available for deposition, but only in Israel. (See id.).

        7.      Defendants’ counsel responded on January 23, 2019, identifying numerous

references in the pleadings, discovery responses and document production belying Plaintiff’s

new claim that the proposed deponents held only ministerial responsibilities for Plaintiff. (See

Exhibit I). These references included:

             a. Documents produced by Plaintiff identifying Fixler as both an Officer and

             Signatory and identifying Waysbort as an authorized Signatory. (Exhibit J, STAN-

             0000006 to STAN-0000009).

             b. Correspondence between the parties clearly indicating Fixler’s authority to take

             action on behalf of Plaintiff. (Exhibit K, STAN-0000189).



                                                  -3-
         Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 4 of 15




             c. Plaintiff’s response to Interrogatory No. 14, identifying Fixler and Waysbort as

             individuals that “authorized the wire transfers of funds due under the Settlement

             Agreement.” (See Exhibit B).

             d. Specific references in Plaintiff’s Amended Complaint to communications by

             Fixler. (See Am. Compl., ¶ 48).

       8.       Based on this information, Defendants’ January 23, 2019 letter stated:

            These [above-described] actions are not consistent with the description in your
       letter of Ms. Fixler and Ms. Waysbort having “ministerial” responsibilities.
       Accordingly, on behalf of Defendants, we reiterate our intention to proceed with
       these depositions in Connecticut, the forum where Stanley Israel elected to bring
       this suit. As part of a good faith effort to resolve this dispute, we are willing to
       consider additional evidence that Stanley Israel can make available by January
       31, 2019 concerning these witnesses, including their: job titles, job
       responsibilities, and involvement with the subject matter of this litigation. We
       also propose a telephone conference on January 31st in order to discuss this
       dispute prior to either party seeking judicial intervention. Please advise on your
       availability.

(See Exhibit I at 3) (emphasis added).

       9.       Following this correspondence, counsel for the parties met and conferred by

telephone on February 8, 2019. During the February 8th conference, counsel for Plaintiff again

disputed that the employees were subject to deposition by notice under Rule 30 and advised that

they were seeking additional information from Plaintiff concerning the job responsibilities of the

individual deponents. As a proposed accommodation, counsel for Defendants offered to take the

deposition by oral examination in Israel if Plaintiff agreed to incur the Defendants’ counsel’s

costs in taking the deposition in the forum. (See Jensen Affidavit, ¶ 9).

       10.      Plaintiff’s counsel again declined to make the deponents available for deposition

in Connecticut. Instead, on March 12, 2019, Plaintiff produced documents identified as a “Global

Delegation of Authority” in effect for the relevant time period during 2017 for



                                                -4-
          Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 5 of 15




StanleyBlack&Decker’s global operation.1 Plaintiff’s counsel stated that Waysbort and Tunkel

were not identified in the documents and Fixler was only identified as having authority in an area

unrelated to the parties’ dispute. Therefore, Plaintiff contended that the Global Delegation of

Authority documents established that the deponents were not officers, directors or managing

agents of Plaintiff. (See Exhibit L).

         11.      Counsel for the Defendants responded on March 27, 2019 disputing that the

Global Delegation of Authority documents, which cover StenleyBlack&Decker’s global

operation, established that the individual deponents did not function as officers, directors or

managing agents of Plaintiff under applicable law. Counsel for Defendants again asked that the

Plaintiff make these individuals available for deposition in Connecticut or, alternatively, to agree

to bear the costs of depositions in Israel. (See Exhibit M).

         12.      On April 22, 2019, Plaintiff responded that they believed the parties had “done all

we can to resolve this issue in good faith” and advised Defendants that they would need to file a

motion with the Court if they intended to pursue these depositions. (See Exhibit N).

         13.      As demonstrated through this lengthy process, Defendants provided Plaintiff with

several opportunities and options to make these witnesses available or, alternatively, to allow

Plaintiff to provide an evidence justifying hardship or its legal basis for declining to make the

witnesses available in Connecticut. Notwithstanding these efforts, Plaintiff has refused to make

key employees available for deposition in the forum in which they initiated this litigation. (See

Jensen Affidavit, ¶ 13). Accordingly, Defendants were forced to seek the Court’s intervention in

order to secure the discovery necessary to the claims and defenses in this case.




1
 In its Corporate Disclosure Statement, Plaintiff identified Stanley Black & Decker, Inc. as a publicly held
corporation indirectly owning 10% or more of its stock. (See Dkt. No. 7).

                                                         -5-
         Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 6 of 15




                                          ARGUMENT

  I.   These Depositions are Highly Relevant

       Plaintiff filed this lawsuit seeking to recover $600,000 that it alleges it overpaid – by

mistake – on the Settlement Agreement between the parties. Accordingly, Plaintiff’s case hinges

on its allegation that its payment of $10 million was, in fact, a mistake and that it was the intent

of the parties that Plaintiff would only pay 500 Group $9.4 million. This is despite clear language

in the Settlement Agreement defining Plaintiff’s payment obligation as $10 million.

       As this is a central issue in Plaintiff’s theory of recovery, Defendants served discovery

requests seeking the identity of the individuals with knowledge of the facts and circumstances

surrounding the payment and the alleged “mistake.” (See Exhibit B, Interrogatory No. 8). In

response, Plaintiff identified Fixler, Tunkel and Waysbort, among others. (See id.). Additionally,

Plaintiff identified Fixler and Waysbort as the only two individuals who “authorized the wire

transfers of funds due under the Settlement Agreement…” (See id., Interrogatory No. 14).

Accordingly, Defendants properly sought the depositions of these three (3) individuals in the

District of Connecticut through notice pursuant to Fed. R. Civ. P. 30. (See Exhibits C, D & E).

       As stated, the circumstances surrounding the wire transfer of the settlement funds and

Plaintiff’s alleged intent in wiring the full $10 million are critical and are addressed extensively

in Plaintiff’s Amended Complaint. Accordingly, Defendants are entitled to depositions of the

individuals with knowledge of the facts and circumstances surrounding the payment and, with

respect to Fixler and Waysbort, being the individuals who authorized the wire transfer.

 II.   The Depositions Should Occur in this Forum

       There is a general rule applied in this Circuit that “the party noticing a deposition usually

has the right to choose the location.” Petaway v. Osden, Case No. 3:17-CV-00004 (VAB), 2018



                                                -6-
          Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 7 of 15




WL 1168581, at *3 (D. Conn. Mar. 5, 2018) (quoting Sec. & Exch. Comm’n v. Aly, 320 F.R.D.

116, 118 (S.D.N.Y. 2017). In addition, this Circuit applies another general rule that “a plaintiff

who brings suit in a particular forum may not avoid appearing for examination in that forum.”

Dubai Islamic Bank v. Citibank, N.A., Case No. 99-cv-1930 (RMB), 2002 WL 1159699, at *12

(S.D.N.Y. May 31, 2002) (citing cases). As explained by the Southern District of New York: “In

view of the fact that plaintiff chose to file his lawsuit here rather than in Ireland, it is hardly

unreasonable to expect that he make himself available in the district where he is litigating his

million dollar claim, and to which he must come in any event to testify at trial.” Daly v. Delta

Airlines, Inc., Case No. 90-cv-5700 (MEL), 1991 WL 33392, at *2 (S.D.N.Y. Mar. 7, 1991).2

         Ultimately, the question of whether a deposition of a nonresident plaintiff will occur in

the forum district, another location, or pursuant to telephone or videoconference means pursuant

to Fed. R. Civ. P. 30(b)(4) “rests in the discretion of the court and there must be a careful

weighing of the relevant facts.” See Estate of Gerasimenko v. Cape Wind Trading Co., 272

F.R.D. 385, 387 (S.D.N.Y. 2011) (internal quotations omitted). The factors identified in

Gerasimenko to be considered include physical or financial hardship to the plaintiff in traveling

to the forum as compared to prejudice to the defendant. See id. at 387-389. Balancing any

hardship to the Plaintiff in this case against the prejudice to Defendants clearly favors requiring

the depositions to take place in Connecticut.




2
  See also Am. Gen. Life Ins. Co. v. Harshman, 299 F.R.D. 157, 158 (E.D. Ky. 2014) (“Plaintiff is the case-initiating
party … [and] should not be surprised and faces no undue burden in coming here to participate in Rule 30(b)(6)
depositions.”); Bangkok Broad. & T.V., Co. v. IPTV Corp., Case No. CV-09-03803, 2010 WL 11507310, at *4
(C.D. Cal. Apr. 22, 2010) (“‘[T]here is a well-recognized, general rule that a plaintiff is required to make itself
available for a deposition in the District in which the suit was commenced, because the plaintiff has chosen the
forum voluntarily, and should expect to appear there for any legal proceedings,’ absent compelling circumstances.”
(quoting Archer Daniels Midland Co. v. Aon Risk Servs., Inc. of Minn., 187 F.R.D. 578, 588 (D. Minn. 1999).



                                                        -7-
         Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 8 of 15




        Here, the Plaintiff has identified no physical or financial hardship that its employees

would incur in being required to travel to Connecticut for deposition. Other than travel cost and

time away from work, which are circumstances common to any deposition, Plaintiff has

provided no basis to refuse Defendants’ reasonable request for depositions to take place in this

forum. Further, Plaintiff, which is owned by a multi-national publicly-traded Fortune 500

company, cannot plausibly claim financial hardship in requiring certain employees to travel to

Connecticut for purposes of a deposition in a case that it initiated.

        In contrast, the prejudice to Defendants in being required to either have its counsel travel

to Israel to take the depositions or conduct the depositions by videoconference is substantial.

First, it bears repeating that Plaintiff chose to file this lawsuit in this forum, where its parent

corporation is headquartered. Plaintiff has also attempted to avail itself of Connecticut laws,

including asserting a claim under the Connecticut Unfair Trade Practices Act. Connecticut is not

a jurisdiction where Defendants have any current presence, as Tiramani and 500 Group are both

located in Nevada. Despite already being required to litigate a case across on the other side of the

country, Plaintiff would now demand that Defendants pay their counsel to travel to the other side

of the world to take depositions of Plaintiff’s key witnesses. See Grotrian, Helfferich, Schulz, Th.

Steinweg Nachf. v. Steinway & Sons, 54 F.R.D. 280, 281 (S.D.N.Y. 1971) (“Since plaintiff has

chosen this forum, it cannot impose upon defendant the extraordinary expense and burden of

traveling to a foreign country to conduct a deposition except on a showing of burden and

hardship to the plaintiff.”).

        Moreover, Defendants would be severely prejudiced in being forced to take these

depositions by videoconference for a variety of reasons. First, there is a seven (7) hour time

difference between Connecticut and Israel making it virtually impossible to take a deposition



                                                 -8-
          Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 9 of 15




during business hours for counsel and the deponent. Second, Defendants would need to address

issues under Israeli law concerning the taking of a deposition in Israel, including the legal basis

for the deposition. See Fed. R. Civ. P. 30(b)(4) (“For purposes of this rule and Rules 28(a),

37(a)(2), and 37(b)(1), the deposition takes place where the deponent answers questions.”).

Third, this is a document-intensive case and the deponents would be testifying concerning

agreements, emails and other written communications. Without being able to question the

witnesses face-to-face, Defendants will be severely prejudiced in their ability to review

documents and question the witnesses accordingly and will further be limited in their ability to

assess the demeanor of the witnesses during the deposition. See, e.g., Petaway¸ 2018 WL

1168581, at *3 (recognizing that concerns over “not being able to see [a deponent’s] demeanor

or observe what documents are present and being reviewed” are “valid factors” to consider under

Second Circuit precedent in determining whether a deposition should be allowed by remote

means under Fed. R. Civ. P. 30(b)(4).

         In light of the prejudice that Defendants would incur in being forced to have its counsel

either travel to Israel or take the depositions by videoconference, and the absence of any hardship

to Plaintiff, the depositions of Fixler, Tunkel and Waysbort should take place in Connecticut, the

forum where Plaintiff initiated this action.3

III.     The Deponents Are Managing Agents Under Rule 30

         While initially framing its refusal to make Fixler, Tunkel and Waysbort available for

deposition in Connecticut based on hardship, Plaintiff subsequently contended that these

3
  As an alternative, Defendants have offered to take the depositions in Israel if Defendants will bear the Defendants’
legal fees and expenses associated with the travel to Israel. See, e.g., Jun-En Enter. v. Lin, Case No. CV 12-2734
PSG (SS), 2014 WL 12580251, at *3 (C.D. Cal. Mar. 10, 2014) (ordering that depositions of plaintiff could take
place in Taiwan, contingent on plaintiff paying the reasonable expenses incurred by counsel for defendants in takin
gthe deposition in Taiwan); Fujitsu Ltd. v. Netgear, Inc., No. 07-cv-710-bbc, 2008 WL 5061499, at *1 (W.D. Wis.
Nov. 20, 2008) (“Plaintiffs, having chosen this forum, must either present their 30(b)(6) witnesses in Madison,
Wisconsin or absorb the costs incurred by defendant’s attorneys traveling to some other location for the corporate
depositions.”).

                                                         -9-
        Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 10 of 15




individuals were not subject to deposition by notice pursuant to Rule 30 as they were not

officers, directors or managing agents of Plaintiff. (See Ex. H, Jan. 11, 2019 letter). Accordingly,

Plaintiff contended, these individuals are not subject to deposition outside the 100-mile radius of

their residence pursuant to Fed. R. Civ. P. 45(c). (See id.). Based on the information disclosed by

Plaintiff, its claim that these deponents are not subject to deposition by notice under Rule 30 is

not supported by Second Circuit law.

       To determine whether an employee qualifies as a “managing agent,” courts apply the five

factors originally set forth in Sugarhill Records, Ltd. v. Motown Record Corp., 105 F.R.D. 166

(S.D.N.Y. 1985):

       1) whether the individual is invested with general powers allowing him to
          exercise judgment and discretion in corporate matters;

       2) whether the individual can be relied upon to give testimony, at his employer's
          request, in response to the demands of the examining party;

       3) whether any person or persons are employed by the corporate employer in
          positions of higher authority than the individual designated in the area
          regarding which the information is sought by the examination;

       4) the general responsibilities of the individual respecting the matters involved in
          the litigation; and

       5) whether the individual can be expected to identify with the interests of the
          corporation.

Saliga v. Chemtura Corp., Case No. 3:12-cv-832 (RNC), 2014 WL 12781149, at *1 (D. Conn.

May 2, 2014) (quoting Schindler Elevator Corp. v. Otis Elevator Co., Case No. 06-cv-5377

(CM)(THK), 2007 WL 1771509, at *2 (S.D.N.Y. June 18, 2007)).

       Here, the documents and communications disclosed by Stanley Israel indicate that the

proposed deponents meet this definition and are subject to deposition by notice pursuant to Fed.

R. Civ. P. 30(b)(1). For example, Fixler identified herself to Defendants as “The Finance

Manager” for Plaintiff in an email in April 2017:

                                               - 10 -
         Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 11 of 15




     --Original Message
     From: Fixler. Efrat
     Seal: Tuesday,April I I. 2017 5:22 PM
     To: Morris.Theodore <
     Cc: Alba:test. Dean                                 Miller. Siobhtuu
     Subject: RE: DOCI4 I 21812-1047(0,001).pdf

      lldlo Ilamid.

     Please lei me introduce myself. 1 ant The Finance Manager at The Stanley Works Israel.
     As Ted mentioned below. we aced a similar form attached by Tcd updated by LAY for current year and
     amount

     Please fill free to contact me should you have any question.

     Regards.

     Efrat Filler
     Finance Manager
     The Stanley Works Israel Ltd
     Phone - 972-XX-XXXXXXX
     www.stanleybUicka thridecker.com



(See Exhibit K, STAN-0000038).

        Additionally, in a document produced by Plaintiff titled “Company Profile,” Fixler is

identified as both an Officer and a Signatory of Plaintiff. Likewise, Waysbort is identified as an

authorized Signatory of Plaintiff:

Officers
Name                                      QuickRef              Position                      Appointed
Bar, Ronen                                BAR-R                 Assessing Officer              Unknown
Fixler, Efrat                             FIXLER-E              Assessing Officer              Unknown

Other Signatories
Name                                      QuickRef              Position                      Appointed
Douglas, Craig Argyle                     DOUGLAS-CA            Banking Signatory   - Group   01/22/2015
                                                                A
Torello, Catherine S.                     ENNIS-CS              Banking Signatory   - Group   01/22/2015
                                                                A
Fixler, Efrat                             FIXLER-E              Banking Signatory   - Group   01/22/2015
                                                                B
Mergi, Dalia                              MERGI-D               Banking Signatory   - Group   01/22/2015
                                                                C
Waller, Myriam                            WALLER-M              Banking Signatory   - Group   01/22/2015
                                                                B
Waysbort, Tali                            WAYSBORT-T            Banking Signatory   - Group   01/22/2015
                                                                C


                                                      - 11 -
        Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 12 of 15




(See Exhibit J, STAN-0000008).

       Moreover, correspondence between the parties makes clear that Ms. Fixler was

authorized to take action on behalf of company, including responding directly to Mr. Tiramani’s

questions regarding the nature of Stanley Israel’s demand for a refund of funds allegedly sent to

500 Group in error.

   From: Fixler, Efrat
   Sent:Tuesday,June 27,2017 8:52 AM
   To:'Paolo Tiramani'a>
   Cc:a;                          Mergi,Dana
   Subject: RE: $4M incorrect transfer - 500GROUP Settlement

   Hi Paolo,

   Whatever works for you.It's fine to wire us just the $600K.
   Please do so as soon as possible

   Thanks,
   Efrat


   From: Paolo Tiramani mailto
   Sent:Tuesday,June 27,2017 5:20 AM
   To: Fixler, Efrat
   Cc:a;                          Mergi,Dalia
   Subject: Re: $4M incorrect transfer - SOOGROUP Settlement

   Hi Efrat
   Do you want the $4mm back or $600k you have asked for both.
   Regards - Paolo

   Sent from my phone

   Paolo Tiramani
   Founder

(See Exhibit K, STAN-0000189).

       Fixler’s central role in the dispute is further demonstrated by Plaintiff’s explicit reference

to her actions in its Amended Complaint. At Paragraph 48 of the Third Count of the Amended



                                                 - 12 -
         Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 13 of 15




Complaint, Plaintiff states: “Stanley Israel’s agent indicated that she was shocked that Tiramani

would ignore Stanley Israel’s requests.” (Dkt. No. 24, Am. Compl., ¶ 48). This allegation is

clearly a reference to the August 1, 2017 email sent by Fixler, in which she states:

    On Tue,Aug I,2017 at I: 10 AM, Fixler, Efrat
    wrote:
     Paolo, Hamid,

     I must admit that I am shocked to realize that you are ignoring my requests to
     repay our $600K.
     Please make sure to wire the funds by the end of this week.We must pay this
     amount to the Israeli Tax Authorities ASAP.

     Thanks,
     Efrat

(See Exhibit K, STAN-0000188).

         These actions are not consistent with Plaintiff’s attempt to characterize the deponents as

having “ministerial” responsibilities. Clearly, Fixler, at a minimum4, was invested with power to

correspond with outside parties about high-level business matters, and to exercise her own

judgment and discretion in doing so. Further, there do not appear to be any other individuals at

Plaintiff in positions of higher authority than Fixler and Tunkel with knowledge concerning the

wire transfer at issue, as evidenced by the fact that these are the only two individuals disclosed

by Plaintiff as having authorized the transfer. (See Exhibit B, Response to Interrogatory No. 14).

                                                CONCLUSION

         WHEREFORE, the Defendants respectfully request that the Court compel the Plaintiff to

make the above-named individuals available for deposition within thirty (30) days.




4
  Despite Defendants’ request that Plaintiff provide additional information about Fixler, Tunkel and Waysbort’s job
titles, job responsibilities, and involvement with the subject matter of the litigation (see Exhibit I at 3), no such
information has been provided. Accordingly, Defendants reserve all rights to further challenge any newly-disclosed
information concerning Tunkel and Waysbort not previously provided.

                                                        - 13 -
       Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 14 of 15




Dated: May 16, 2019                Respectfully submitted,

                                   DEFENDANTS
                                   500 GROUP, INC. and PAOLO TIRAMANI


                                By: /s/ Benjamin C. Jensen
                                   Peter E. Strniste, Jr. (ct20830)
                                   pstrniste@rc.com
                                   Benjamin C. Jensen (ct27198)
                                   bjensen@rc.com
                                   ROBINSON & COLE LLP
                                   280 Trumbull Street
                                   Hartford, CT 06103
                                   Tel: 860-275-8200
                                   Fax: 860-275-8299




                                     - 14 -
        Case 3:17-cv-01765-CSH Document 46 Filed 05/16/19 Page 15 of 15




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of May 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s system.


                                                         /s/ Benjamin C. Jensen
                                                         Benjamin C. Jensen (ct27198)
                                                         Robinson & Cole LLP
                                                         280 Trumbull Street
                                                         Hartford, CT 06103
                                                         Tel: 860-275-8200
                                                         Fax: 860-275-8299
                                                         Email: bjensen@rc.com




                                                - 15 -
